Exhibit 10.2

 

AMENDMENT TO

EMPLOYMENT CONTINUATION AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT CONTINUATION AGREEMENT (“Amendment”) is made and
entered into April 5, 2006, by and between CHRISTOPHER & BANKS CORPORATION, a
Delaware corporation (the “Company”) and JOSEPH E. PENNINGTON (“Pennington”).

 

WITNESSETH:

 

WHEREAS, Pennington and the Company are parties to that certain Executive
Employment Agreement dated as of March 1, 2002, as amended on September 22, 2005
and April 5, 2006 (collectively, the “Employment Agreement”); and

 

WHEREAS, Pennington and the Company are parties to that certain Employment
Continuation Agreement dated September 22, 2005 (the “Continuation Agreement”);
and

 

WHEREAS, Pennington and the Company each wish to agree to terms of a continued
employment with the Company for an extension to the specified period of service.

 

NOW, THEREFORE, in consideration of the premises, and the agreements of the
parties set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby covenant and agree as follows:

 

1.                                       Recitals. The recitals set forth above
are true and correct in every respect and are incorporated herein by reference.

 

2.                                       Resignations by Pennington. Section 2
of the Continuation Agreement is hereby deleted in full and replaced as follows:

 

“2.                               Resignations by Pennington. Effective as of
the close of business on February 28, 2007, Pennington resigns from his position
as Chief Executive Officer, and the Company hereby accepts this resignation. It
is agreed that effective as of the close of business on February 27, 2007,
Pennington has no further privileges, duties or obligations in such capacity.”

 

3.                                       Continuation of Employment and
Termination of Employment Agreement. Section 3 of the Continuation Agreement is
hereby deleted in full and replaced as follows:

 

“3.                               Continuation of Employment and Termination of
Employment Agreement.

 

(a)                                  Effective as of the close of business on
February 28, 2007, the parties agree that consistent with Section 2 of this
Agreement, Pennington’s position with the Company as Chief Executive Officer,
together with

 

1

--------------------------------------------------------------------------------


 

positions as officer and director of the Company’s subsidiaries, is terminated.
Further, effective as of the close of business on February 28, 2007 and except
as otherwise expressly provided for in this Agreement, the Employment Agreement
is terminated and of no further force and effect and Pennington relinquishes any
and all continuing rights and benefits he may have under the Employment
Agreement. The close of business on February 28, 2007 shall be referred to as
the “Effective Time” under this Agreement.

 

(b)                                 As provided in Section 7 of this Agreement,
Pennington shall nevertheless continue as an employee of the Company in the
capacity described below until the close of business on August 31, 2008 (the
“Termination Date”). On the Termination Date, Pennington’s employment by the
Company and its subsidiaries shall terminate and, except as otherwise required
by applicable law or as provided for in this Agreement, Pennington relinquishes
all remaining rights and benefits, if any, he may then have as an employee of
the Company.”

 

4.                                       Consideration; Continuation of
Compensation and Benefits. Section 4(a) of the Continuation Agreement is hereby
deleted in full and replaced as follows:

 

“4.                               Consideration; Continuation of Compensation
and Benefits.

 

(c)                                  From March 1, 2007 to the Termination Date
(the “Employment Continuation Period”), so long as Pennington has not breached
any of his obligations under this Agreement, Pennington shall receive an
aggregate of $360,000, payable at those intervals as the Company pays its
employees.”

 

5.                                       Stock Options. Exhibit A to the
Continuation Agreement reflecting stock options to Pennington is hereby amended
to include an additional grant of 18,000 options effective on February 7, 2006.
Further, all outstanding stock options on Exhibit A, as amended, shall be
exercisable in accordance with their respective terms and ending on November 28,
2008. If Pennington’s employment terminates prior to the Termination Date,
(a) any options that are unvested shall cease to vest and (b) all options must
be exercised within ninety days of such earlier termination date.

 

6.                                       Miscellaneous.

 

6.1                                 Governing Law. This Amendment is made under
and shall be governed by and construed in accordance with the laws of the State
of Minnesota, without regard to Minnesota’s conflicts of law rules.

 

6.2                                 Prior Agreements. This Amendment and the
Continuation Agreement contain the entire agreement of the parties relating to
the subject matter hereof and supersede all prior agreements and understandings
with respect to such subject matter, and the parties hereto have made no
agreements, representations or warranties relating to the subject matter of this
Amendment which are not set forth herein. Except as explicitly amended by this
Amendment,

 

2

--------------------------------------------------------------------------------


 

all of the terms and conditions of the Continuation Agreement shall remain in
full force and effect.

 

6.3                                 Amendments. No amendment or modification of
this Amendment shall be deemed effective unless made in writing signed and
delivered by the parties hereto.

 

6.4                                 Assignment. This Amendment shall not be
assignable, in whole or in part, by either party without the written consent of
the other party.

 

6.5                                 No Waiver. No term or condition of this
Amendment shall be deemed to have been waived, nor shall there be any estoppel
to enforce any provisions of this Amendment, except by a statement in writing
signed by the party against whom enforcement of the waiver or estoppel is
sought. Any written waiver shall not be deemed a continuing waiver unless
specifically stated, shall operate only as to the specific term or condition
waive and shall not constitute a waiver of such term of condition for the future
or as to any act other than that specifically waived.

 

6.6                                 Counterparts. This Amendment may be signed
in counterparts, each of which, when executed and delivered, shall constitute
one and the same instrument.

 

* * * * * * *

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
dated first above written.

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

By:

/s/Larry C. Barenbaum

 

 

 

Larry C. Barenbaum

 

 

 

Chairman

 

 

 

 

 

 

 

 

 

 

/s/ Joseph E. Pennington

 

 

Joseph E. Pennington

 

3

--------------------------------------------------------------------------------